Schaeffer, P. J.,
— Defendant, Franklin W. Tragesser, was found guilty on two indictments for operating a motor vehicle in Pennsylvania after the revocation of his Pennsylvania license. During the period of revocation he was arrested while driving his automobile in Columbia, Pa., with Maryland registration plates and with a Maryland operator’s license. The evidence indicates that his residence was then in Pennsylvania, although his business was conducted in Maryland. Defendant has filed a motion for a new trial in both cases.
In Commonwealth v. DeFillippo, 18 Wash. Co. 171, defendant’s license was revoked in Pennsylvania. Later he moved to Ohio and obtained Ohio registration plates and an Ohio operator’s license. He was apprehended while driving in Pennsylvania temporarily on business. His conviction was upheld. In District of Columbia v. Fred, 281 U. S. 49, 50 S. Ct. 163, defendant, after the revocation of his District of Columbia operator’s license or permit, became a bona fide resident of Virginia and thereafter regularly obtained a Virginia registration card and license tags. Mr. Justice Stone, in delivering the opinion of the Supreme Court of the United States, held that defendant was subject to arrest and conviction for driving his motor vehicle *220while temporarily in the District of Columbia during the period for which his operator’s permit had been revoked.
And now, October 31, 1947, the motion for a new trial in both cases is overruled.